DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg 5, filed 03/19/2020, with respect to the Terminal Disclaimer to overcome the nonstatutory double patenting rejections of claims 1-12 have been fully considered and are persuasive.  The nonstatutory double patenting rejections of claims 1-12 have been withdrawn. 

Allowable Subject Matter
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses allowable subject matter comprising “assigning a risk index value to each of the absolute tidal volume, the direction of tidal volume, and the rate of change of tidal volume, each risk index value being one selected from the group consisting of a positive score and a negative score based on a predefined scale;”
US 20080221468 to Stahmann, et al. (cited in previous Office Action) teaches assigning risk index values to respiratory rate tidal volume, and rates of change of various respiratory parameters [0076-0078], however these risk index values are not indicated as having positive or negative values, or on a predefined scale.
Claims 2-12 are allowable for depending on the allowable subject matter of claim 1.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791